


Exhibit 10.83
To:    Sasan Goodarzi, SVP and GM, Consumer Tax
From:    Brad Smith, President and CEO, Intuit Inc.
Date:    August 14, 2014
Re:     Commuting Allowance
__________________________________________________________________
In your continuing role as SVP and GM of the Consumer Tax group based in San
Diego, California, we appreciate that you will be required to incur additional
expenses for travel and accommodations. We understand that it is inconvenient to
relocate your family at this time and therefore you will maintain your home in
Los Gatos, California while performing this job. In order to offset those
additional costs, the company will provide you with an expense allowance for
those costs that you incur during the company’s 2015 fiscal year. This amount
will be $218,304.
This amount will be paid to you in four installments during the course of the
year. A payment in the amount of $54,576 will be made in each of the months of
August 2014, November 2014, February 2015 and May 2015, provided that you are
continuing to act in this role at the time of payment. These amounts will be
treated as taxable income to you. The company will expect you to cover the costs
of transportation between your home and your primary job location as well as
accommodations and local transportation close to your primary job location while
you are away from home out of this amount. Other than this amount, the company
will not reimburse you for any expenses of this type that you incur during the
company’s 2015 fiscal year, except that if for any reason you cease to act in
this role during the fiscal year (other than on account of your voluntary
departure), the company will pay for the cost of any housing lease for any
period for which you have not yet received an installment through July 31, 2015.
The company will evaluate during the 2015 fiscal year whether or not to continue
this allowance in a future fiscal year.
We wish to reiterate how much the company appreciates your willingness to take
on these new responsibilities despite the personal sacrifices that they require
from you and your family. We hope that assisting you financially with these
additional expenses makes those sacrifices easier to shoulder.




